 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8    BOARD OF TRUSTEES OF THE                      NO. 2:19-cv-00216-RSM
      AUTOMOTIVE MACHINISTS PENSION
 9    TRUST,                                        ORDER OF DEFAULT JUDGMENT
                                                    AGAINST ROSS ISLAND SAND AND
10                          Plaintiff,              GRAVEL COMPANY

11           v.

12    ROSS ISLAND SAND AND GRAVEL
      COMPANY, an Oregon Corporation,
13    Oregon Registration No. 029100-16, WA
      UBI No. 409004895, WA Contractor’s
14    License No. ROSSISG197LE,

15                          Defendant.

16         Ross Island Sand and Gravel Company, defendant herein, having been served via

17   process server on February 22, 2019; the defendant having failed to plead to otherwise defend

18   said action, the legal time for pleading or otherwise defending having expired and default of

19   the defendant having been duly entered according to law, upon the application of plaintiff,

20   judgment is hereby entered against said defendant pursuant to the prayer of plaintiff’s

21   complaint.

22



     DEFAULT JUDGMENT – 1
     Cause No. 2:19-cv-00216-RSM
 1          THEREFORE, IT IS HEREBY ORDERED that plaintiff Board of Trustees of the

 2   Automotive Machinists Pension Trust have a judgment for the delinquent payment of

 3   contributions, liquidated damages, interest, and attorney fees and costs for the period of July

 4   2018 through June 2019 and to recover from defendant, Ross Island Sand and Gravel

 5   Company, the following amounts: $106,240.66 in contributions, $10,365.37 in liquidated

 6   damages, $5,120.47 in interest, $2,817.92 in audit fees, $984.00 in attorney fees,1 and costs

 7   of $448.00, for a total judgment of $125,976.42.

 8          Post-judgment interest shall accrue at the highest allowable interest rate per annum

 9   from date of entry of default judgment, until paid.

10          DATED this 5 day of August, 2019.

11

12                                                 A
                                                   RICARDO S. MARTINEZ
13                                                 CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18   1
       The Court’s attorneys’ fee award is less than Plaintiff requests in its Motion for Default
19   Judgment. Plaintiff’s counsel, in her declaration, avers that her hourly rate is $260. Dkt. #11
     at ¶ 4. However, Plaintiff’s counsel’s “Detail Fee Transaction File List,” which details the
20   work performed for the client, indicates that Plaintiff’s counsel billed the client at an hourly
     rate of $205. Id. at 4. A reasonable rate is that which is “adequate to attract competent
21   counsel, but . . . [that does] not produce windfalls to attorneys.” Blum v. Stenson, 465 U.S.
     886, 897 (1984) (alteration in original) (quotation marks and citations omitted). On this
22   record, which lacks declarations establishing a reasonable rate within this district for work of
     this nature, and due to the conflicting representations, the Court feels constrained to award
     attorneys’ fees at the rate that it appears Plaintiff’s counsel billed Plaintiff.

     DEFAULT JUDGMENT – 2
     Cause No. 2:19-cv-00216-RSM
